Citation Nr: 1124803	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected migraine headaches.   

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected lumbar spondylosis.  


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO.  

The Veteran requested a personal hearing before the Board; however, she failed to appear for the scheduled hearing.  As the notice of the hearing was mailed to the address of record, the regularity of the mail is presumed.  As the Veteran failed to appear, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The claim for an initial evaluation in excess of 10 percent for the service-connected lumbar spondylosis is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The service-connected migraine headaches is shown to have been productive of no more than severe headaches averaging three times a week; there has been no medical evidence of completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a including Diagnostic Code 8100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claim arises from her disagreement with the initial disability evaluation assigned following the grant of service connection.  

The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records and a report of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  

Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III.  Analysis

Historically, service connection was granted in a March 2007 rating decision.  An initial 30 percent evaluation was assigned effective in November 2006.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

The migraine headache disability has been assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under this code section, a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.   38 C.F.R. § 4.124a.

A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  Id.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's service-connected migraine headaches warrants no higher than the currently assigned 30 percent evaluation for the period of the appeal.   38 C.F.R. §§ 4.3, 4.7.  

In this regard, the service treatment records show complaints of daily headaches in 2004 and 2005.  The Veteran's July 2005 separation report of medical history noted the Veteran used Zomig, though the headaches remained uncontrolled.

Upon VA examination in January 2007, the Veteran reported having daily headaches.  These were described as low grade, which were superimposed by severe headaches that occurred about three times a week.  They required four to six hours of sleep for them to subside.  She continued to take Zomig for the headaches.  She had nausea, but no vomiting.  The neurological examination was normal.  Her job was very flexible, so she did not miss a significant amount of work time.

Based on the aforementioned, the Board finds that the service-connected migraine headaches do not meet the criteria for a rating higher than the currently assigned 30 percent.  

An evaluation in excess of 30 percent, to include "staged" ratings, is not warranted for any period of the initial rating because the evidence does not show migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability despite the Veteran's statements in June 2008 that she had daily, severe headaches.  38 C.F.R. § 4.119; See Fenderson, 
12 Vet. App. at 126.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to her claim for migraine headaches.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected migraine headaches, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected migraine headaches so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board has found that the rating criteria used to evaluate the service-connected migraine headaches reasonably describe her  disability level and symptomatology.  

There is nothing in the record to distinguish her case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
Finally, the Board considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An increased, initial rating in excess of 30 percent for the service-connected migraine headaches is denied.


REMAND

A preliminary review of the record reveals that additional development is necessary prior to a final adjudication of the merits of the Veteran's claim for an initial rating in excess of 10 percent for the service-connected lumbar spondylosis.

Notably, the Veteran indicated in her Substantive Appeal that she had been treating at VA over the past several months for her lumbar spondylosis.  There are no VA outpatient treatment records associated with the claims folder.

Such missing VA outpatient treatment records must be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran indicated in her Substantive Appeal that her back  symptomatology had worsened, to include radiating pain since her last VA examination in January 2007.  BVA Transcript at 15.  

The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of her last VA examination in January 2007, over four years ago, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

In addition, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated steps to obtain any outstanding VA medical records pertinent to the service-connected lumbar spondylosis.  All records should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  After the receipt of any additional medical records requested in accordance with this remand, the RO should schedule the Veteran for a VA examination to ascertain the severity of the service-connected lumbar spondylosis.  If neurological symptomatology is found, and a neurological examination is necessary to assess any neurological symptoms associated with the service-connected condition, one should be provided.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed, to include any x-rays or magnetic resonance imaging studies if deemed necessary by the examiner for the evaluation of the Veteran under the rating criteria.

The examiner should provide findings as to the range of motion for the lumbar spine, specifically identifying any excursion of motion accompanied by pain.  The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  

In addition, if applicable, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all the evidence of record.   If any benefit sought on appeal remains denied, the RO must furnish the Veteran a fully responsive Supplemental Statement of the Case and afford her a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


